NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ELMER E. CAMPBELL, JR.,
Petiti0ner, '
v. ~
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent. "
2011-3096 .
Petition for review of the Merit Syste1ns Protection
Board in case no. SF0752100331-I-1.
ON MOTION
ORDER
E1mer E. Campbe11, Jr. moves for reconsideration of
the c0urt's order dismissing his petition for failure to 519
his informal brief.
Upon consideration thereof
I'1‘ ls ORDERED THAT:

CAMPBELL V. MSPB 2
The motion will be granted, the mandate will be re-
called, the dismissal order will be vacated, and the appeal
will be reinstated if Campbell files his informal brief
within 21 days of the date of filing of this order
FoR THE CoURT
gil 5 2011 /S/ Jan H0rba1y
Date J an H0rba1y
Clerk '
ccc Elmer E. Campbell, Jr. nlrb
S
Katherine M. Sm1th, Esq. B.S. COURT of AFPEALS FOR
THE FEDERAL C|RCUlT
JUL 0 6 2011
nn HoasALY
cum